Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means,” and interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) are in claim 9: means for determining a target receiver power…..; means for determining uplink power control information……..
Because this/these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Based on the review of the specification, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the processing system 1110, the power control component 1124 and/or the processor 1204. See figs 11, 12, ¶s 0123, 0124.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 – 20 are rejected under 35 USC 103(a) as being unpatentable over Sun et al (US Pub. No. 2016/0302185 A1) in view of Cariou et al (US Pub. No. 2017/0019863 A1).

Regarding claim 1, Sun discloses “transmitting power control parameters associated with the station to an access point” (See Sun ¶ 0054, each client station sends OFDM using transmission parameters such as modulation and coding scheme, coding type, transmission power, length or duration of the data unit; ¶ 0138, AP receives contention based trigger from the client station); “receiving a frame from the access point, the frame including a downlink transmit power used to transmit the frame and further including uplink power control information based on the power control parameters;” (see Sun ¶ 0146; indicating target received power at the AP 14), “the uplink power control information comprising a target receiver power level for at least one of uplink multi- user multiple-input-multiple-output (UL MU-MIMO) transmission or uplink orthogonal frequency-division multiple access (UL OFDMA) transmission to be received at the access point from the station:” (see Sun ¶ 0147; calculating Uplink transmission control power; ¶ 0145 discloses achieving or determining closed loop power control using feedback information received by the AP from the client station), “transmitting a second frame to the access point based on the determined transmit power”( ¶ 0146; AP transmit power control information to client station). 
Sun does not appear to explicitly disclose determining a transmit power based on the received uplink power control information including the target receiver power level.  However, Cariou discloses determining a transmit power based on the received uplink power control information including the target receiver power level (see Cariou ¶ 0070, ¶ 0071; receiving the target receiving target level).  At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sun and Cariou before him or her, to modify the invention of Sun to incorporate the teaching of Cariou and indicate, in a frame sent to the client station, the downlink transmit power used for transmitting the frame.  The suggestion for doing so would have been to improve the spectral efficiency and user-throughputs (¶ 0003).

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, the combination of Sun, Cariou further discloses “wherein the power control parameters comprise at least one of a dynamic power range of the station, an absolute transmit power accuracy of the station, a relative transmit power accuracy of the station, a transmit power step size of the station, a maximum transmit power associated with one or more modulation and coding schemes (MCSs), a minimum transmit power associated with the one or more MCSs, a maximum transmit power associated with one or more resource unit (RU) sizes, or a minimum transmit power associated with one or more RU sizes.”; (see Sun ¶ 0147  and Cariou ¶ 0071).

Regarding claim 3, claim 1 is incorporated as stated above.  In addition, the combination of Sun, Cariou further discloses “wherein the received uplink power control information further comprises at least one of a transmit power level or a relative power level change from a previous transmission”; (see Sun ¶ 0147 ¶ 0083 and Cariou ¶ 0070, 0071).

Regarding claim 4, claim 1 is incorporated as stated above.  In addition, the combination of Sun, Cariou further discloses “wherein the determining the transmit power further comprises: determining a pathloss between the station and the access point based on a downlink transmit power indicated in the received frame; and computing the transmit power based on the determined pathloss and the uplink power control information”; (see Sun ¶ 0147, ¶ 0151 and Cariou ¶ 0071).


Regarding claim 5, claim 1 is incorporated as stated above.  In addition, the combination of Sun, Cariou further discloses “transmitting an uplink single-user (UL SU) transmission to the access point, the UL SU transmission including a first transmit power used to transmit the UL SU transmission; receiving a calibration message from the access point that includes a second transmit power used to transmit the calibration message and an estimated uplink pathloss based on the transmitted UL SU transmission; and computing an error correction factor based on the received calibration message”; (see Sun ¶ 0147 ¶ 0148).

Regarding claim 6, claim 1 is incorporated as stated above.  In addition, the combination of Sun, Cariou further discloses “receiving a message from the access point, the message including a first transmit power used to transmit the message; and transmitting an acknowledgment message to the access point, the acknowledgment message including a second transmit power used to transmit the acknowledgment message and an estimated downlink pathloss based on the transmitted message”; (see Sun ¶ 0147 ¶ 0148 and ¶ 0023).

Claims 7-12 are the apparatus claims corresponding to the method claims 1 - 6 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 - 6.  Claims 7-12 are rejected under the same rational as claims 1 - 6.

Claims 13-20 are the apparatus claims corresponding to the method claims 1 - 6 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 - 6.  Claims 13-20 are rejected under the same rational as claims 1 - 6.


Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468